 1
 2
 3
 4
 5
 6
 7
 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    ALBERT J. HAMILTON,                                No. 2:19-cv-0445-MCE-EFB P
12                       Plaintiff,
13           v.                                          ORDER
14    M. ARMSTRONG, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On April 30, 2019, the magistrate judge filed findings and recommendations herein which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. After an extension of time, plaintiff

23   has filed objections to the findings and recommendations.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   Court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   ///
                                                         1
 1              Accordingly, IT IS HEREBY ORDERED that:
 2              1. The findings and recommendations filed April 30, 2019, (ECF No. 7) are ADOPTED
 3   in full;
 4              2. Plaintiff’s application to proceed in forma pauperis (ECF No. 2) is DENIED; and
 5              3. Plaintiff is ordered to pay the $400 filing fee within fourteen days from the date of this
 6   order and is warned that failure to do so will result in the dismissal of this action.
 7              IT IS SO ORDERED.
 8   Dated: August 20, 2019
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                           2
